number release date id office uilc cca_2010121010494237 ---------- from ------------------- sent friday date am to ---------------------- cc ----------------------------- subject re ac statute - consistent treatment i r c c sec_301_6224_c_-3 a settlement agreement generating such rights if a partner enters into a settlement agreement any other partner may request a consistent agreement is a written offer and acceptance as to the treatment of partnership items an exchange of correspondence may arguably in some circumstances be construed as such a written offer and acceptance see treaty pines v commissioner the fact that a partner's period for assessment expires while the period for assessing other partners remains open however does not entitle the partners with open statutes to be treated the same as partners with barred statutes under this consistent settlement statute
